        UT2020CV00169
        Case            17/07/2020
             3:20-cv-01425-ADC     05:54:291-1
                                 Document   pm Entrada Núm. 1 Página
                                               Filed 08/19/20 Page 1 1ofde
                                                                         2222




                 ESTADO LIBRE ASOCIADO DE PUERTO RICO
                    TRIBUNAL DE PRIMERA INSTANCIA
                      REGION JUDICIAL DE UTUADO
                       SALA SUPERIOR DE UTUADO


       SARA BONILLA TORRES
                                                                  CIVIL NÚM:
              Parte Peticionaria

                       v.
                                                                     SOBRE:
           ME SALVE, INC.
            SERAL, INC.                               INTERDICTO ESTATUTARIO
        FULANOS DE TAL 1-100                         PRELIMINAR Y PERMANENTE
                                                           42 U.S.C. § 12188
              Parte Peticionada



                  PETICIÓN DE INTERDICTO ESTATUTARIO

AL HONORABLE TRIBUNAL:

       Comparece la parte peticionaria, Sara Bonilla Torres (en adelante, "Parte

Peticionaria"), a través de la representación legal que suscribe, y solicita un

interdicto preliminar y permanente al amparo de 42 U.S.C. § 12188 debido al

incumplimiento de Me Salve, Inc., Seral, Inc. y Fulanos de Tal 1-100 (en adelante,

"Parte Peticionada con las disposiciones del Título III de la ley federal conocida

como American with Disabilities Act, 42 U.S.C. § 12181 et seq. (en adelante nos

referimos al estatuto federal como “Ley ADA”).1

       La Parte Peticionaria presentará moción en solicitud de interdicto preliminar

luego de que se haya hecho el diligenciamiento del emplazamiento.




1
  El Título III de la Ley ADA obliga a todas las entidades privadas y facilidades comerciales que
brindan servicios al público. La obligación impuesta por el Título III consiste en no discriminar en
el ofrecimiento de dichos servicios hacia las personas con impedimentos en el disfrute igual y
pleno de los bienes, servicios y facilidades, privilegios, ventajas o acomodos en cualquier lugar de
acomodo público. El enlace oficial del gobierno de los Estados Unidos con información sobre
Titulo II/III de Ley ADA es: http://www.ada.gov/



                                                 1
        UT2020CV00169
        Case            17/07/2020
             3:20-cv-01425-ADC     05:54:291-1
                                 Document   pm Entrada Núm. 1 Página
                                               Filed 08/19/20 Page 2 2ofde
                                                                         2222




             EL LUGAR DE ACOMÓMO PÚBLICO EN CUESTIÓN

1.     Esta es una acción que busca remediar la discriminación ilegal en un lugar de

acomodo público2 establecido y conocido en el lugar que se menciona a

continuación:

         TIENDAS ME SALVE; LARES MALL SHOPPING CENTER
                     Catastro: 159-000-001-23-000
                        Parcela: 159-000-001-23
                      Procedencia: 159-000-001-23
                     Dueño Registral: SERAL, INC.
                       Dirección física Registral:
              KM.HM 003 4 CARR 111 BO PUEBLO, LARES

(en adelante, nos referiremos a este lugar como "la Propiedad" o el "lugar de

acomodo público").

                              NECESIDAD DE LA ACCION

2.     Esta Petición de interdicto permanente es necesaria por lo siguiente:

       a) La Parte Peticionada no procuró la eliminación de barreras arquitectónicas;

       b) La Parte Peticionada mantiene en el lugar de acomodo público barreras

           arquitectónicas en violación de la ADA y a las Guías de Diseño Accesible

           promulgadas por el Departamento de Justicia de los Estados Unidos, las

           cuales puede ser accedidas a través del siguiente enlace oficial:

           https://www.ada.gov/2010ADAstandards_index.htm


2
  El término "public accommodation" o lugar de acomodo público, 42 U.S.C. 12181(7), se define
como entidades privadas cuyas operaciones afectan el comercio y específicamente se mencionan
los siguientes lugares a modo de ejemplificar lo que es un lugar de acomodo público: hoteles,
moteles, hospederías, restaurantes, barras, otros establecimientos que sirvan comida o bebidas,
cines, teatros, salas de conciertos y presentaciones, estadios, lugares para exhibiciones o
entretenimiento, auditorios, centros de convenciones, salas de presentaciones, lugares de
congregación, panaderías, tienda de comestibles, tiendas de ropa, tiendas de herramientas, centros
comerciales, otros establecimientos de ventas o renta, lugares de lavado ("laundromat"), secado
(dry-cleaning), bancos, barberías, salones de belleza, agencias de viaje, servicios de reparación de
zapatos, funerarias, estaciones de gasolina, oficina de un contable o abogado, farmacias, oficinas
de seguros, oficina de profesionales de la salud, hospitales, otros establecimiento de servicios, un
terminal o estación utilizado para transportación pública, museos, librerías, galerías, otros lugares
donde haya exhibiciones públicas o colecciones, parques, zoológicos, parques de diversión y otros
lugares de recreación, centro de cuido de infantes ("nursery"), escuelas elementales, secundarias,
universidades, o escuelas post-graduadas privadas o cualquier otro lugar se provea educación,
centro de cuido de niños, centro de cuido de "seniors", refugios de personas sin hogar, lugares
donde se da comida, agencias de adopción, o cualquier otro establecimiento donde se dan servicios
sociales, gimnasios, spas de salud, boleras, lugares de golf y otros lugares de ejercicio y recreación.



                                                  2
       UT2020CV00169
       Case            17/07/2020
            3:20-cv-01425-ADC     05:54:291-1
                                Document   pm Entrada Núm. 1 Página
                                              Filed 08/19/20 Page 3 3ofde
                                                                        2222




      c) La Parte Peticionaria visitó el lugar de acomodo público y allí encontró

          personalmente barreras arquitectónicas que se relacionan con su

          discapacidad;

      d) La Parte Peticionaria se (i) encuentra en inminente riesgo de encontrar las

          barreras arquitectónicas o (ii) sería fútil regresar al lugar de acomodo

          público en este momento ya que constituiría un riesgo a la seguridad

          personal de la Parte Peticionaria o equivaldría a someterse a una condición

          o situación desagradable, humillante y discriminatoria;

      e) La parte peticionaria tiene la intención presente de poder disfrutar los

          bienes, privilegios, servicios que están disponibles en el lugar de acomodo

          público una vez las barreras arquitectónicas sean removidas en su

          totalidad. Sin embargo, la Parte Peticionaria se reserva el derecho de

          regresar al lugar de acomodo público en cualquier momento antes de que

          se remuevan las barreras arquitectónicas, aunque ello represente someterse

          a condiciones peligrosas o discriminatorias, con el fin de buscar, identificar

          y denunciar el discrimen.

                           LA PARTE PETICIONARIA

3.    La Parte Peticionaria es una persona que sufre de una discapacidad física o

mental que limita sustancialmente varias de sus actividades cotidianas principales.

La discapacidad física de la Parte Peticionaria es: Lupus, Osteoartritis,

fibromialgia, síndrome de coagulación, síndrome de Sjögren. Dicha discapacidad

física limita sustancialmente (en comparación con la mayoría de la población) al

menos una de las siguientes actividades principales cotidianas o del diario vivir:

cuidarse a sí mismo, realizar tareas manuales, ver, oír, comer, dormir, caminar, estar

de pie, , levantar objetos, inclinarse, hablar, respirar, aprender, leer, concentrarse,

pensar, comunicarse, trabajar y otras que enciclopedias, diccionarios y tratados

médicos autoritativos han relacionado con la discapacidad antes mencionada.


                                           3
       UT2020CV00169
       Case            17/07/2020
            3:20-cv-01425-ADC     05:54:291-1
                                Document   pm Entrada Núm. 1 Página
                                              Filed 08/19/20 Page 4 4ofde
                                                                        2222




4.    La parte Peticionaria tiene un "disability", según definido por la Ley ADA. 42

U.S.C. § 12102(1)(A).

5.    El Departamento de Transportación y Obras Gobierno de Puerto Rico (DTOP)

ha expedido para beneficio de la Parte Peticionaria un rótulo removible de personas

con impedimento físico, de modo que la Parte Peticionaria pueda utilizar el rótulo

para estacionarse en estacionamientos identificados como accesibles o "de

impedido". El rótulo removible no tiene que ser utilizado en un vehículo especifico

ni tiene que ser utilizado en un vehículo de motor inscrito a favor de la parte

Peticionaria. La Parte Peticionaria tiene derecho a utilizar el rótulo removible

expedido por DTOP en cualquier vehículo, ya sea uno propio, un familiar, un amigo

o un vehículo que haya abordado de manera incidental. La Parte Peticionaria tiene

derecho legal a utilizar estacionamientos designados como accesibles o "de

impedidos" en esta jurisdicción sin importar el vehículo de motor en el que se

encuentre abordo.

                               LA PARTE PETICIONADA

6.    La Parte Peticionada está integrada por las siguientes personas naturales o

jurídicas:

         i.   Me Salve, Inc. Esta persona jurídica es titular, arrendadora, arrendataria

              u operadora de la Propiedad que se identifica en el primer párrafo de

              esta Petición.

        ii.   Seral, Inc. Esta persona jurídica es titular, arrendadora, arrendataria u

              operadora de la Propiedad que se identifica en el primer párrafo de esta

              Petición.

       iii.   Fulanos de Tal 1-100. Estas personas naturales o jurídicas desconocidas

              son titulares, arrendadores, arrendatarios y operadores del la Propiedad

              que se identifica en el primer párrafo de esta Petición. Ya que la

              identidad de estos se desconoce en estos momentos, se enmendará la


                                           4
        UT2020CV00169
        Case            17/07/2020
             3:20-cv-01425-ADC     05:54:291-1
                                 Document   pm Entrada Núm. 1 Página
                                               Filed 08/19/20 Page 5 5ofde
                                                                         2222




             Petición a los fines de acumularlos a este procedimiento civil. En esta

             Petición, el término "Parte Peticionada" incluye también a todos los

             peticionados desconocidos identificados con el nombre ficticio "Fulano

             de Tal 1-100".

                      JURISDICCIÓN Y COMPETENCIA

9.     De este procedimiento civil ser removido al Tribunal de Distrito de los

Estados Unidos, se invoca jurisdicción sobre la materia de conformidad con 28

U.S.C. §§ 1331 y 1343 (a)(3) y (a)(4) por violaciones de la ADA.

10.    El Tribunal de Primera Instancia tiene jurisdicción original para dilucidar

controversias que surgen al amparo del Título III de la American with Disabilities

Act, 42 U.S.C. § 12181 et seq.

11.    Esta acción civil ha sido presentada ante el foro judicial que ostenta la

competencia toda vez que la Propiedad en controversia está ubicada en esta región

judicial.

                                     HECHOS

12.    La Propiedad es un lugar de acomodo público según definido por la Ley ADA,

42 U.S.C. 12181(7) y es un lugar abierto al público y cuya operación afecta el

comercio. La Propiedad no es residencial, no es un club privado ni es una iglesia.

13.    La Parte Peticionaria es residente de Puerto Rico y vive muy cerca la

Propiedad en vehículo de motor.

14.    La parte peticionaria visitó la Propiedad para eso del 15 de mayo de 2020 y

encontró barreras que interfirieron con la capacidad de la Parte Peticionaria para usar

y disfrutar los bienes, servicios, privilegios y acomodos ofrecidos en la Propiedad.

15.    Además, con independencia de lo expresado anteriormente sobre la fecha de

la visita, el día de hoy la Parte Peticionaria se ha sentido disuadida o desalentada de

visitar la Propiedad porque tiene conocimiento de las barreras ilegales que limitan e

interfieren con su acceso a la Propiedad. La Parte Peticionaria sabe que sería fútil e


                                          5
        UT2020CV00169
        Case            17/07/2020
             3:20-cv-01425-ADC     05:54:291-1
                                 Document   pm Entrada Núm. 1 Página
                                               Filed 08/19/20 Page 6 6ofde
                                                                         2222




inútil enfrentar estas barreras porque enfrentarlas equivale a someterse a una

situación humillante, discriminatoria y peligrosa. Todas barreras aquí descritas están

directamente relacionadas con la discapacidad de la Parte Peticionaria e interfieren

su completo y acceso igual acceso.

16.    A base de sus observaciones personales, y a base de su experiencia como

persona con limitaciones que ha visto cientos de lugares accesibles y no accesibles

a través de su vida, la Parte Peticionaria alega afirmativamente que existen las

siguientes barreras arquitectónicas en la Propiedad relacionadas a su discapacidad:

          Acceso Adentro de la Propiedad: Acceso a Bienes y Servicios

a)     Los pasillos, góndolas, filas o caminos --ya sea para mirar los productos,

       acceder áreas de servicios, áreas de venta o pago, o cada tipo de mostrador de

       servicio y venta-- no tienen un espacio de al menos 36" que permita la

       movilidad adecuada dentro de la Propiedad de manera sustancialmente

       inconsistente con la reglamentación aplicable. ADAAG 2010 § 403.5.1 (véase

       ilustración abajo). Posibles soluciones: reubicar los objetos para hacer

       espacio. Véase por su valor persuasivo y referencias a los estándares

       aplicables el caso Lieber v. Macy's West, Inc., 80 F. Supp. 2d 1065 (N.D. Cal.

       1999)(caso que discute las normas aplicables a la ubicación de la mercancía y

       objetos dentro de la conocida tienda Macy's de Union Square en San

       Francisco, California. 3 El propósito esencial de la reglamentación es que haya

       espacios disponibles para que las personas con discapacidades tengan igual

       oportunidad de moverse a través del local). Se cree que el comandado Me

       Salvé, Inc. opera numerosas otras tiendas en Puerto Rico donde mantiene una

       idéntica práctica de negocios, es decir, una práctica de colocar los racks de



3
 La zona debe su nombre debido a que en su momento fue un punto de encuentro y apoyo para
Ejército de la Unión durante la Guerra Civil. Hoy día la plaza está rodeada de tiendas por
departamento y tiendas de regalo para los locales y miles de turistas que visitan el área de la
bahía de San Francisco.

                                              6
     UT2020CV00169
     Case            17/07/2020
          3:20-cv-01425-ADC     05:54:291-1
                              Document   pm Entrada Núm. 1 Página
                                            Filed 08/19/20 Page 7 7ofde
                                                                      2222




     ropa tan juntos que no permite que las personas con discapacidades puedan

     moverse de manera adecuada, digna e igualitaria dentro de sus tiendas de ropa;

     y dicha configuración de los objetos es sustancialmente inconsistente con la

     reglamentación aplicable.




b)   No se provee un probador (donde las personas se puede probar la ropa) que

     tenga un espacio y banco ("bench") designado para que las personas con

     discapacidades se puedan integrar adecuadamente. La configuración existente

     es sustancialmente inconsistente con la reglamentación aplicable. ADAAG

     2010 §§ 222.1, 803.4, 903. Posibles soluciones: proveer un probador con el

     banco y espacio según lo requiere la Reglamentación.

c)   Existe una fila de pago y mostrador ("checkout aisle"), pero las dimensiones

     y espacios son sustancialmente inconsistentes con la reglamentación

     aplicable. ADAAG 2010 § 7.3; ADAAG 2010 §§ 904.3.1 (pasillo de pago de

     36"), 904.3.2 (superficie no más alta de 38"), 216.11 (hay más de un pasillo

     de pago pero no hay un pasillo rotulado con el símbolo de accesibilidad

     internacional). Posibles soluciones: ampliar el ancho del pasillo y modificar

     el tamaño del mostrador de pago.

d)   Hay mostradores de ventas y servicios, pero la configuración y dimensiones

     son sustancialmente inconsistentes con la reglamentación aplicable. ADAAG

     1991 § 7.2 ADAAG 2010 §§ 904.3.1 (requiriendo que haya una porción del

                                        7
       UT2020CV00169
       Case            17/07/2020
            3:20-cv-01425-ADC     05:54:291-1
                                Document   pm Entrada Núm. 1 Página
                                              Filed 08/19/20 Page 8 8ofde
                                                                        2222




      mostrador que sea 36" de alto por 36" de ancho), 904.4 (requiriendo que la

      parte accesible del counter sea de la misma profundidad que la parte no

      accesible), 904.4, 904.1 (requiriendo un espacio mínimo para acercamiento

      paralelo u horizontal al mostrador), 306.2.2, 306.2.4, 306.3.1 (requiriendo un

      espacio debajo del mostrador cuando el diseño del mostrador es para

      acercamiento frontal). Posibles soluciones: bajar una sección del mostrador,

      ampliar una sección del mostrador, remplazar el mostrador, ampliar la

      profundidad del mostrador, reconfigurar espacios para permitir acercamiento

      paralelo o frontal, reconfigurar mostrador para dar el espacio requerido debajo

      del mostrador en casos de diseño para acercamiento frontal.

17.   Las barreras identificadas en el párrafo anterior son solo aquellas que la Parte

Peticionaria conoce personalmente a base de su experiencia y sentido común como

persona con discapacidades, no a base de pruebas científicas o periciales. La

totalidad de las barreras existentes en la Propiedad, incluyendo las encontradas y

otras no descubiertas al momento, son la causa del daño legal de la Parte

Peticionaria, es decir, la falta de acceso completo, libre y espontaneo a la Propiedad.

Por esto, es la intención de la Parte Peticionaria utilizar los mecanismos de

descubrimiento de prueba para buscar, identificar y señalar todas aquellas barreras

arquitectónicas relacionadas con la discapacidad de la Parte Peticionaria para que el

acceso a la Propiedad sea completo e igualitario. Luego de identificadas las barreras,

la Parte Peticionaria se propone solicitar al tribunal enmendar las alegaciones para

conformar las mismas a la prueba descubierta sobre violaciones a la ADAAG ahora

desconocidas.

18.    Si bien la Parte Demandante ha podido identificar las barreras antes

mencionadas sin necesidad de conocimiento especializado pericial por lo claras y

patentes que son, se cree de buena fe que existen otras potenciales configuraciones

arquitectónicas en el Centro Comercial podría ser inconsistentes con la


                                          8
       UT2020CV00169
       Case            17/07/2020
            3:20-cv-01425-ADC     05:54:291-1
                                Document   pm Entrada Núm. 1 Página
                                              Filed 08/19/20 Page 9 9ofde
                                                                        2222




reglamentación federal aplicable. Estas áreas y/o tiendas donde se cree hay

deficiencias arquitectónicas son:    estacionamientos, rutas de acceso, rampas y

entradas del centro comercial (ADAAG 1991 § 4.3; ADAAG 2010 § 206); y

violaciones similares a las antes descritas en los siguientes tiendas del Centro

Comercial: Jeans.net; Huberto Vidal; Supermercado Econo, Always 99, y Super

Monfongo. Se excluye de esta demanda cualquier alegación en contra del United

States Postal Service y/o el espacio que ocupa, ya que la Ley ADA no es de

aplicación al gobierno federal.

19.   La Parte Peticionaria se ha visto desalentada, y al presente se siente

desalentada, de visitar la Propiedad porque la Parte Peticionaria sabe que los bienes,

servicios, acomodos, privilegios, ventajas y facilidades de la Propiedad no puede ser

accedidas sin que la Parte Peticionaria se someta nuevamente al discrimen. La Parte

Peticionaria conoce los bienes y servicios ofrecidos en la Propiedad, y regresará a la

Propiedad una vez que se eliminan las barreras.

20.   Los peticionados sabían, o debían saber, que la Propiedad era y es inaccesible;

que las condiciones la Propiedad violan la ley federal e interfieren (o niegan) el

acceso a los discapacitados. Además, los peticionados tienen los recursos financieros

para eliminar estas barreras de la Propiedad (sin mucha dificultad o gasto), y hacer

que la Propiedad sea accesible para la Parte Peticionaria. Hasta la fecha, sin

embargo, la Parte Peticionada se niega a eliminar esas barreras.

21.   La Parte Peticionada ha poseído y disfrutado de suficiente control y autoridad

para modificar la Propiedad para eliminar barreras y cumplir con la reglamentación

federal aplicable. La Parte Peticionada no ha eliminado tales barreras y no ha

modificado la Propiedad para cumplir con los estándares de accesibilidad

aplicables. La Parte Peticionada, de manera intencional, ha mantenido la Propiedad

en su estado actual y se ha abstenido intencionalmente de alterar la Propiedad para

que cumpla con los estándares de accesibilidad.


                                          9
      UT2020CV00169
      Case            17/07/2020
           3:20-cv-01425-ADC     05:54:291-1
                               Document   pm Entrada Núm. 1 Página
                                             Filed 08/19/20 Page 1010ofde
                                                                        2222




22.   La Parte Peticionaria alega afirmativamente que la presencia contínua de

barreras en la Propiedad es tan obvia y abierta que establece la intención

discriminatoria de la Parte Peticionada. La naturaleza de las desviaciones a los

estándares federales no sugiere incumplimiento con la reglamentación debido a mera

negligencia o un error humano. El incumplimiento existente es tan sustancial que es

obvio para un observador casual de inteligencia promedio que no tiene pericia en los

estándares de diseño accesible o que no tiene experiencia con barreras

arquitectónicas por no tener una discapacidad. Es a base de esto que la Parte

Peticionaria cree, y por tanto alega afirmativamente, que la intención discriminatoria

incluye la negativa consciente y ponderada de no adherirse a normas de construcción

relevantes; el menosprecio hacia los planos de construcción y permisos emitidos

para la Propiedad; la decisión concienzuda de mantener el diseño arquitectónico (tal

como existe actualmente) en la Propiedad; la decisión de no eliminar las barreras

arquitectónicas mantenerla en estado de incumplimiento motivado por fines de

lucro. Se alega afirmativamente que la Parte Peticionaria ha querido mantener una

competencia desleal con sus competidores al no invertir dinero en cumplir con el

mandato federal a pesar de que sus competidores si tienen que invertir en

cumplimiento, lo que afecta a otros actores económicos.                Las barreras

arquitectónicas en la Propiedad no son interrupciones aisladas (o temporales) de

acceso por mantenimiento o reparaciones.

23.   Basado en el incumplimiento histórico de la Parte Peticionada con la

ADAAG, la Parte Peticionaria cree, y por lo tanto alega, que la Parte Peticionada no

tiene políticas, procedimientos o documentos internos en relación a esfuerzos de

cumplimiento de ADA en la Propiedad.

                            CAUSA DE ACCIÓN
                     American with Disabilities Act de 1990

24.   La Parte Peticionaria incorpora las alegaciones contenidas en los párrafos



                                         10
       UT2020CV00169
       Case            17/07/2020
            3:20-cv-01425-ADC     05:54:291-1
                                Document   pm Entrada Núm. 1 Página
                                              Filed 08/19/20 Page 1111ofde
                                                                         2222




anteriores.

25.    El Título III de la ley ADA dispone esencialmente que ningún individuo será

tratado de manera desigual por razón de discapacidad en el pleno y equitativo

disfrute (o uso) de bienes, servicios, instalaciones, privilegios y acomodos ofrecidos

por cualquier persona ya sea titular, arrendador, arrendatario u operador de un lugar

de acomodo público. 42 U.S.C. § 12182 (a).

26.    La Parte Peticionada discriminó contra la Parte Peticionaria al negarle un

disfrute y acceso pleno e igual a los bienes, servicios, privilegios y acomodos de la

Propiedad durante cada visita y cada ocasión en que la Parte Peticionaria decidió no

visitar el lugar.

27.    La ley ADA establece diferentes estándares dependiendo de cuándo se

construyó la estructura física y si la instalación ha sido alterada desde el 26 de enero

de 1992. 28 CFR §§ 36.401, 36.402. Las propiedades "existentes" antes del 26 de

enero de 1992 tienen que eliminar las barreras de acceso de las personas con

discapacidades cuando la eliminación sea "fácilmente alcanzable". 42 U.S.C. §

12182 (b) (2) (A) (iv); 28 CFR § 36.304. Estructuras diseñadas y construidas para

ser ocupadas por primera vez después del 26 de enero de 1993 deben ser accesibles

para personas con discapacidades a menos que la entidad pueda demostrar que es

"estructuralmente poco práctico". 42 USC § 12183 (a). Finalmente, las alteraciones

posteriores al 26 de enero, 1992 debe hacerse para garantizar que, en la "máxima

extensión posible", las porciones alteradas de las instalaciones sean accesibles. 28

CFR § 36.402 (a) (1).

28.    Los estándares de diseño, ADAAG, se publicaron por primera vez en 1991 y

están codificados en 28 CFR Parte 36, Apéndice A ("ADAAG de 1991"). Los más

recientes estándares de diseño ADA fueron publicado por primera vez en 2010 y se

codificaron en 28 CFR Parte 36, Subparte D (La ADAAG de 2010). Ambas normas

están disponibles en www.ada.gov.              Todas las construcciones nuevas y


                                          11
      UT2020CV00169
      Case            17/07/2020
           3:20-cv-01425-ADC     05:54:291-1
                               Document   pm Entrada Núm. 1 Página
                                             Filed 08/19/20 Page 1212ofde
                                                                        2222




modificaciones comenzadas el 15 de marzo de 2012 o después deben cumplir con la

ADAAG de 2010.

29.   La Parte Peticionaria cree que la Propiedad fue diseñada para ser ocupada por

primera vez después del 26 de enero de 1993. Ver 28 CFR § 36.401.

30.   La Parte Peticionaria cree que la Propiedad está ubicada en un lugar que fue

construído después del 26 de enero de 1993. Ver 28 CFR § 36.401.

31.   La Parte Peticionaria cree que la Propiedad fue "alterada" luego del 26 de

enero de 1993. El término "alterada" o "alteraciones" incluye, pero no se limita a,

remodelación, renovación, rehabilitación, restauración histórica, cambios o

reordenamiento en partes o elementos estructurales, cambios o reordenamiento en la

configuración de paredes y cambios en los mostradores, mesas u objetos dentro de

la Propiedad.

32.   En la alternativa, si la Propiedad no fue diseñada y construída para ser ocupada

por primera vez después de 26 de enero de 1993, la Propiedad es una instalación

existente en cuyo caso hay una obligación de eliminar barreras arquitectónicas que

afectan a las personas con discapacidad en la medida que la eliminación sea

"fácilmente alcanzable". 42 USC § 12182 (b) (2). La ley ADA establece que, al

evaluar si la eliminación de barreras es "fácilmente alcanzable ", los factores a

considerar incluyen los" recursos "de la instalación, 42 USC § 12181 (9) (b), que

incluye "los recursos financieros generales de cualquier empresa matriz o entidad ",

28 CFR § 36.104. Si la Parte Peticionada sostiene que no tiene los recursos

financieros a modo de defensa afirmativa para excusar su incumplimiento, la Parte

Peticionaria no acepta dichos pretextos y se propone utilizar los mecanismos de

descubrimiento de prueba conforme a 28 C.F.R. § 36.104.

 NO ELIMINAR LAS BARRERAS EN UNA INSTALACIÓN EXISTENTE

33.   La ADA prohíbe específicamente no eliminar las barreras arquitectónicas en

instalaciones existentes cuando tal eliminación es fácilmente alcanzable. 42 USC §


                                         12
      UT2020CV00169
      Case            17/07/2020
           3:20-cv-01425-ADC     05:54:291-1
                               Document   pm Entrada Núm. 1 Página
                                             Filed 08/19/20 Page 1313ofde
                                                                        2222




12182 (b) (2) (A) (iv); 28 C.F.R. § 36.104.

34.   Cuando una entidad puede demostrar que la eliminación de una barrera no se

puede lograr fácilmente, esa entidad tiene que procurar que los bienes, servicios,

privilegios y acomodos se hagan disponibles mediante mecanismos alternos, si estos

métodos son fácilmente alcanzables. § 12182 (b) (2) (A) (v).

35.   Aquí, la parte Peticionaria alega que la Parte Peticionada puede eliminar

fácilmente las barreras arquitectónicas en la Propiedad sin mucha dificultad o gasto,

y que la Parte Peticionada viola la ley ADA al no eliminar esas barreras, cuando

fácilmente podía y puede hacerlo.

36.   En la alternativa, si no es "fácilmente alcanzable" para la Parte Peticionada

eliminar las barreras arquitectónicas, la Parte Peticionada violó la ADA al no hacer

disponibles sus servicios a través de métodos alternativos que fuesen fácilmente

alcanzables.

                       NO DISEÑAR Y CONSTRUIR
                      UNA INSTALACIÓN ACCESIBLE

37.   La Propiedad fue diseñada y construída (o ambos) después del 26 de enero de

1992 - activando los requisitos de acceso bajo el Título III de la ADA y la

reglamentación promulgada por el Departamento de Justicia de los Estados Unidos.

38.   La Parte Peticionada violó la ley ADA al diseñar y construir (o ambos) la

Propiedad en una manera que no era fácilmente accesible para el público con

discapacidad física, incluída la Parte Peticionaria, cuando hacerlo era

estructuralmente práctico.

        NO HACER ACCESIBLE UNA INSTALACIÓN ALTERADA

39.   La Parte Peticionaria cree, y por tanto alega afirmativamente, que la Propiedad

ha sido alterada (según el término "alteración" es definido por §§ 202.1, §202.3,

202.4) después del 26 de enero de 1992. 28 CFR §36.403; 49 CFR §37.43.

40.   La ADA también requiere que las instalaciones se alteren de forma tal que sea



                                         13
       UT2020CV00169
       Case            17/07/2020
            3:20-cv-01425-ADC     05:54:291-1
                                Document   pm Entrada Núm. 1 Página
                                              Filed 08/19/20 Page 1414ofde
                                                                         2222




fácilmente accesible para las personas con discapacidad en la medida máxima

posible. 42 U.S.C. § 12183 (a) (2).

41.   La Parte Peticionada alteró la Propiedad de una manera que violó la ADA y

que la hizo no fácilmente accesible al público con discapacidad física, incluyendo a

la Parte Peticionaria.

                         POLÍTICAS Y PROCEDIMIENTOS

42.   La ley ADA también requiere hacer modificaciones razonables en las

políticas, prácticas o procedimientos, cuando es necesario para dar igual acceso a los

servicios, bienes, privilegios o acomodos a las personas con discapacidades, a menos

que la entidad pueda demostrar que hacer tales modificaciones alterarían

fundamentalmente su naturaleza. 42 USC § 12182 (b) (2) (A) (ii).

43.   Aquí, la Parte Peticionada violó la ley ADA al no hacer modificaciones

razonables en sus políticas, prácticas o procedimientos en la Propiedad, cuando estas

modificaciones son necesarias para permitir (sin alterar fundamentalmente la

naturaleza del lugar de acomodo público) el igual acceso a los bienes, servicios,

instalaciones, o acomodos.

44.   La Parte Peticionaria busca todo remedio disponible bajo la ADA (es decir,

interdicto preliminar y permanente, honorarios de abogados, costos y gastos legales)

por estas violaciones mencionadas. 42 USC § 12205.

45.   La Parte Peticionada alega que la falta de eliminación de barreras ha sido a

sabiendas, voluntaria e intencional porque:

         i.   Las barreras descritas aquí son claramente visibles y tienden a ser

              obvias incluso a un observador casual;

        ii.   La Parte Peticionada jamás ha reconocido que el cumplimiento de ADA

              no es un esfuerzo de una sola vez, sino una obligación continua. Se han

              negado a eliminar barreras o crear alternativas para dar acceso;

       iii.   La Parte Peticionaria es titular, arrendador, arrendatario y/o operador


                                          14
UT2020CV00169
Case            17/07/2020
     3:20-cv-01425-ADC     05:54:291-1
                         Document   pm Entrada Núm. 1 Página
                                       Filed 08/19/20 Page 1515ofde
                                                                  2222




      de la Propiedad, y como tal tiene control sobre las condiciones de la

      misma día a día. La Parte Peticionada ha tenido los medios y la

      capacidad financiera de hacer la remediación necesaria de las barreras

      de acceso, pero eso nunca le ha interesado.

iv.   Los lugares de acomodo público tienen la obligación de ser accesibles.

      Existe una consecuencia si no lo hacen: se puede ser objeto de un

      procedimiento civil, ya sea iniciado por el gobierno federal, estatal o

      una persona privada. La Parte Peticionaria decidió no ser proactiva y

      para proporcionar acceso por iniciativa propia. La Parte Peticionada

      asumió una actitud que se puede describir como "vamos a esperar, no

      hagamos nada, resolvemos si pasa algo". La ley ADA se firmó el 26 de

      julio de 1990 por el entonces presidente George H.W. Bush luego de

      que fuese aprobada mediante consenso bipartita. La Parte Peticionada

      no tiene excusas para haber evadido sus obligaciones legales, y

      tampoco el desconocimiento de la ley excusa sus consecuencias y

      cumplimiento.

 v.   La Parte Peticionada ignora las experiencias de las personas con

      discapacidades que no pueden comprar, realizar transacciones

      comerciales personales, visitar al médico o recrearse como la mayoría

      de las personas. Son muchos los lugares en todo Puerto Rico, como en

      la Propiedad de la Parte Peticionada, donde se han ignorado los

      requisitos razonables de la ley ADA. La ley ADA tiene la capacidad de

      hacer la diferencia entre la participación y la exclusión diaria.

vi.   La Parte Peticionada también ignora sus propias experiencias en otros

      lugares de acomodo público. Esto es, la Parte Peticionada ha visto que

      en otros lugares existen estacionamientos accesibles, baños accesibles,

      mostradores accesibles y muchos elementos más en cumplimiento, por


                                   15
 UT2020CV00169
 Case            17/07/2020
      3:20-cv-01425-ADC     05:54:291-1
                          Document   pm Entrada Núm. 1 Página
                                        Filed 08/19/20 Page 1616ofde
                                                                   2222




        lo que tenía y tiene conocimiento de cuales son los accesos que se deben

        dar a las personas con discapacidades.

vii.    La Parte Peticionada sabe que los permisos administrativos estatales y

        municipales no equivalen a cumplimiento con las leyes de accesibilidad

        aplicables. La Parte Peticionaria cree, y por tanto alguna, que algunos

        de los permisos municipales y estatales que tiene la Parte Peticionada

        para operar su lugar de acomodo público señalan expresamente que el

        permiso para operar el negocio no equivale a una certificación de

        cumplimiento con la ley ADA.

viii.   Se cree, y por tanto se alega, que existen certificaciones de arquitectos,

        ingenieros, contratistas, gestores y empleados de gobierno donde se

        certificó de manera contraria a la realidad (potencialmente fraudulenta,

        sujeto a investigación y descubrimiento de prueba) que la propiedad

        cumplía con la reglamentación de la ley ADA con el propósito de

        diseñar, construir, alterar u operar la Propiedad en controversia en

        violación a la reglamentación federal. La Parte Peticionada no puede

        ampararse en actos impropios suyos o de terceros para justificar la

        operación continua de un lugar de acomodo público que viola la

        reglamentación federal aplicable.

 ix.    La Parte Peticionada no tiene obligación de dar una notificación por

        escrito de la falta de accesibilidad. Ninguna otra ley de derechos civiles

        permite que los comercios y lugares de acomodo público discriminen

        sin consecuencia hasta que las víctimas de la discriminación notifiquen

        al negocio que se ha violado la ley.         Si fuese un requisito dar

        "notificación" a la persona que viola derechos civiles, los lugares de

        acomódo público no serían proactivos en la eliminación de las barreras

        arquitectónicas. En su lugar, muchos asumirían una actitud de "mejor


                                     16
UT2020CV00169
Case            17/07/2020
     3:20-cv-01425-ADC     05:54:291-1
                         Document   pm Entrada Núm. 1 Página
                                       Filed 08/19/20 Page 1717ofde
                                                                  2222




      espero y resuelvo si alguien dice y prueba que me dio aviso de lo que

      es obvio que está mal". La ADA no coloca el peso de actuar en las

      personas con discapacidades que la ley busca proteger; el deber de ser

      proactivo lo tiene el lugar de acomodo público. Si fuese un requisito

      dar avisos al establecimiento, el costo de dar el aviso y probar que se

      dio el aviso va a recaer sobre la persona con discapacidades, quienes

      usualmente ya tienen capacidad financiera limitada. Por ejemplo, un

      aviso escrito por un lego probablemente resulte en una litigación

      extensiva y controversia de hecho sobre si ese aviso realmente se

      entregó a una persona con autoridad (como si fuese un emplazamiento),

      si se envió por correo a la dirección correcta (en un contexto donde

      muchos comercios operan de manera informal y sin direcciones

      postales) o controversias sobre si realmente se envió el escrito

      (forzando al discapacitado a asumir el costo de envío de cartas por

      correo certificado) o controversias interminables sobre si el aviso fue

      suficiente, especifico o completo. Los discapacitados encuentran

      múltiples barreras diariamente o no van a lugares porque saben que no

      son accesibles (contrario a una persona que no sufre accidentes de

      transito todos los días), de modo que los discapacitados, bajo el enfoque

      de dar "avisos" tendrían que invertir mucho dinero en enviar carta por

      correo certificado o entregar a la mano a persona con autoridad estos

      avisos. Requerir avisos evitaría que el tribunal se concentre en la

      sustancia del mandato federal, accesibilidad, y pondría escollos

      procesales al ejercicio de los derechos.

 x.   Establecer y administrar un negocio requiere cumplimiento de muchas

      leyes y normas. Ese es el costo de hacer negocios. Quien decide operar

      un lugar de acomodo publico, tiene que cumplir con las leyes aplicables


                                  17
UT2020CV00169
Case            17/07/2020
     3:20-cv-01425-ADC     05:54:291-1
                         Document   pm Entrada Núm. 1 Página
                                       Filed 08/19/20 Page 1818ofde
                                                                  2222




       desde el día uno. Actúa de manera a sus propios actos quien decide

       operar un lugar de acomodo público que desde el día uno excluye o

       limita el acceso a las personas con discapacidades. Es impensable que

       se busque retrasar (mediante requerir "avisos") o eliminen las

       consecuencias para las pequeñas o grandes empresas que no paguen

       impuestos o no cumplan con los códigos de salubridad y

       seguridad. Violar los derechos de las personas con discapacidad no

       debe tratarse de manera diferente. También es inaceptable que se

       requiera cumplimiento a las "grandes" empresas y no a las medianas o

       pequeñas (o viceversa) o que se requiera cumplimiento dependiente del

       lugar de incorporación de la compañía o dependiendo del originen

       nacional o raza de los dueños o accionista de la compañía o empresa.

xi.    Hay grandes esfuerzos federales para educar a los dueños de negocios

       sobre sus obligaciones de la ADA, incluido el sitio web detallado del

       Departamento de Justicia de los Estados Unidos sobre cumplimiento

       con ADA (ada.gov), la línea directa del Departamento de Justicia,

       materiales de asistencia técnica extensa del Departamento de Justicia y

       los diez centros regionales ADA financiados por el gobierno federal

       que proporcionan recursos a profundidad y capacitación en todos los

       estados ( adata.org ). Sin embargo, la Parte Peticionada no ha hecho

       ningún esfuerzo significativo y proactivo para cumplir con la ADA.

xii.   A base del incumplimiento histórico y nivel de incumplimiento, se cree

       que la Parte Peticionada jamás ha reconocido que los estándares de

       accesibilidad de ADA son extremadamente importantes. No son

       detalles menores o reglas exigentes, sino más bien, son esenciales para

       garantizar la verdadera accesibilidad. Una puerta que es demasiado

       estrecha puede ser la diferencia entre acceder a un negocio o no. Un


                                  18
 UT2020CV00169
 Case            17/07/2020
      3:20-cv-01425-ADC     05:54:291-1
                          Document   pm Entrada Núm. 1 Página
                                        Filed 08/19/20 Page 1919ofde
                                                                   2222




        baño con un espacio muy pequeño puede hacer la diferencia entre usar

        o no un baño. Dicho esto, es importante señalar que para imponer

        responsabilidad bajo la ley ADA, la barrera no necesita excluir

        completamente a la Parte Peticionaria de entrar o usar la

        instalación; solo necesita interferir con el disfrute pleno e igual de la

        Parte Peticionaria. La ADAAG establece estándares técnicos

        requeridos para que haya un "disfrute pleno e igualitario". Por eso, si

        una barrera viola el ADAAG y dicha barrera se relaciona con la

        discapacidad de la Parte Peticionaria, el igual y completo acceso se ve

        menoscabado, lo que constituye discriminación bajo la ADA.

xiii.   Se sabe que las personas con discapacidad experimentan una pérdida

        de dignidad, independencia, personalidad y orgullo asociados con la

        segregación y la falta de acceso a alojamientos públicos. Beyond the

        Price Tag: An Economic Analysis of Title III of the Americans with

        Disabilities Act, 20 Kan. J. L. & Pub. Pol’y 58, 76, 85 (Fall 2010). Las

        barreras de acceso y la segregación crea estigma social y socava los

        sentimientos de autoestima e independencia de las personas con

        discapacidad. Stacey Menzel Baker, Jonna Holland and Carol

        Kaufman- Scarborough, How Consumers with Disabilities Perceive

        “Welcome” in Retail Servicescapes: A Critical Incident Study, 23 J. of

        Serv. Marketing 160, 167-168 (2007). Las barreras también causan que

        las personas con discapacidad tengan una reacción general negativa a

        todo el entorno minorista, y experimentar miedo e incomodidad en ese

        ambiente. Carol Kaufman-Scarborough, Reasonable Access for

        Mobility-Disabled Persons is More Than Widening the Door, 75 J. of

        Retailing 479, 483, 494 (1999). Véase además, The Routledge

        Handbook of Designing Public Spaces for Young People: Processes,


                                    19
UT2020CV00169
Case            17/07/2020
     3:20-cv-01425-ADC     05:54:291-1
                         Document   pm Entrada Núm. 1 Página
                                       Filed 08/19/20 Page 2020ofde
                                                                  2222




       Practices and Policies for Youth Inclusion (2020) (discutiendo el

       concepto de acceso a una experiencia sustancialmente similar, más allá

       del acceso físico, desde una perspectiva científica); Moreno Llopis,

       Beatriz. La arquitectura al servicio de la discapacidad funcional. Diss.

       2020; Cruz, Vanessa Vianna, et al. "Accessibility barriers for people

       with disabilities or reduced mobility: an integrative review." Research,

       Society and Development 9.4 (2020): 168943053; Carol Kaufman-

       Scarborough and Stacey Menzel Baker, Do People with Disabilities

       Believe the ADA Has Served Their Consumer Interests?, 39 J. of

       Consumer Aff. 1, 24 (Summer 2005); Baker, Stacey Menzel, Jonna

       Holland, and Carol Kaufman- Scarborough. How consumers with

       disabilities perceive “welcome” in retail servicescapes: a critical

       incident study. Journal of Services Marketing (2007); Realm, Public.

       Experiential Accessibility. La inaccesibilidad en la web también

       constituye también unos de los grandes retos modernos. Cohen, Alex

       H., Jorge E. Fresneda, and Rolph E. Anderson. What Retailers Need To

       Understand About Website Inaccessibility And Disabled Consumers:

       Challenges And Opportunities. Journal of Consumer Affairs.

xiv.   La Parte Peticionaria rechaza con vehemencia argumentos de que hacer

       valer la ley ADA de manera privada es ilegítima. La ley debe cumplirse

       independientemente que el lugar de acomodo público sea una entidad

       pequeña, mediana o grande. La Ley ADA no permite discriminar a unos

       sí y a otros no. La prohibición de discriminen es absoluta y aplica a

       todos por igual. No se hace distinción por origen social, nacional,

       ciudadanía o residencia legal de quien opera un lugar de acomodo

       público, sea una persona natural o jurídica. Cumplir con los estándares

       de accesibilidad física de la ADA requiere que los dueños de negocios


                                   20
      UT2020CV00169
      Case            17/07/2020
           3:20-cv-01425-ADC     05:54:291-1
                               Document   pm Entrada Núm. 1 Página
                                             Filed 08/19/20 Page 2121ofde
                                                                        2222




            tomen     medidas       proactivas   y,   a   menudo,      incurrir   en

            costos. Desafortunadamente, en este caso, la ley ni la posibilidad de ser

            objeto de una acción civil (de parte del gobierno o privada) fue

            suficiente incentivo para que se diera un cumplimiento voluntario. La

            ADA no fue suficiente para convencer a la Parte Peticionada a cumplir

            con la ley y el objetivo de esta Petición es procurar que finalmente se

            cumpla el mandato de ley.

                                     REMEDIO

POR TODO LO CUAL, la Parte Peticionaria muy respetuosamente solicita los

siguientes remedios legales:

   A. Una sentencia declaratoria disponiendo que la parte Peticionada ha violado

      los requisitos del Título III de la ADA y la reglamentación de implementación

      relevante de la ADA; y que la Propiedad no es completamente accesible y

      utilizable de manera independiente para personas con movilidad limitada

      como la Parte Peticionaria;

   B. Un interdicto preliminar y permanente de conformidad con 42 USC § 12188

      (a) (2) y 28 CFR § 36.504 (a) que ordene a la Parte Peticionada a que tome

      todos los pasos necesarios para eliminar las barreras arquitectónicas descritas

      anteriormente y para que sus instalaciones cumplan con los requisitos

      establecidos en la ADA y sus reglamentos de implementación, para que sus

      instalaciones sean totalmente accesibles a, y de forma independiente, por

      personas con movilidad limitada, y que además ordene que el tribunal retendrá

      jurisdicción por un período para supervisar que la Parte Peticionada cumpla

      con los requisitos relevantes de la ADA y para asegurarse de que la Parte

      Peticionada haya adoptado y siga una política institucional que de hecho haga

      que la Parte Peticionada permanezca totalmente en cumplimiento con la ley;

   C. En caso de que la Parte Peticionada continúe su condición discriminatoria, se


                                          21
      UT2020CV00169
      Case            17/07/2020
           3:20-cv-01425-ADC     05:54:291-1
                               Document   pm Entrada Núm. 1 Página
                                             Filed 08/19/20 Page 2222ofde
                                                                        2222




      solicita de conformidad con 42 USC § 12188 (a) (2) y 28 CFR § 36.504 que

      se ordene el cierre y clausura de la Propiedad como medida para detener la

      condición discriminatoria hasta tanto la Parte Peticionada haya acreditado de

      manera fehaciente a satisfacción del tribunal que se ha eliminado el discrimen;

   D. Pago de los costos de la acción y gastos de litigio, de conformidad con 42

      USC § 12205;

   E. Pago de honorarios razonables de abogados no bajo las Reglas de

      Procedimiento Civil de Puerto Rico, sino de conformidad con lo dispuesto en

      42 U.S.C. § 12205 y 28 CFR § 36,505 y su jurisprudencia vinculante

      interpretativa y;

   F. La provisión de cualquier otro remedio que sea justo y propio.



SOMETIDO RESPETUOSAMENTE.

Hoy 17 de julio de 2020.

    f/Zuleika Castro De Jesus                 f/José Carlos Vélez Colón
     Lic. Zuleika Castro De Jesus              Lic. José C. Vélez Colon
    PR Bar No.: RUA-21258                     RUA 18913
    FL Bar No.: 1022294                       Velez Law Group
    D'Jesus Law Offices                       421 Ave Muñoz Rivera
    1969 S. Alafaya Trail #379                San Juan, PR 00918
    Orlando, FL 32828-8732                    jvelez@velezlawgroup.com
    zcastro@djesuslaw.com                     T.: (787) 599-9003
    T.: (407) 267-7130                        Fax: N/A
    Fax: N/A




                                         22
